842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary TEAGUE, Plaintiff-Appellant,v.Luther PIKE, Nathan A. Rice, Gary Dixon, Defendants-Appellees.
87-6577.
United States Court of Appeals, Fourth Circuit.
March 16, 1988.

Gary Teague, appellant pro se.
Before WIDENER, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary Teague appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.


2
We note that the district court's disposition is without prejudice.  Teague is free to start the process over if he so chooses.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.